IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 79 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ARTIS CARNEL CARROLL JR.,                    :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of July, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc and the Motion for Leave to File Lower Court Record

are DENIED.